United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
REGION VI, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1769
Issued: February 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 10, 2008 appellant timely filed an appeal from the Office of Workers’
Compensation Programs’ decision dated April 11, 2008. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has established that she sustained a left ankle injury in the
performance of duty on June 8, 2007.
FACTUAL HISTORY
On June 29, 2007 appellant, then a 48-year-old claims representative, filed a traumatic
injury claim (Form CA-1), alleging that on June 8, 2007 she sustained a left ankle injury after
falling off the stepping stones/curb on her way to the social security district offices. Appellant
submitted an unsigned statement of Mary Apodaca, operations supervisor, dated June 26, 2007,
stating that “[appellant’s] incident happened at the [d]istrict [o]ffice parking lot.”

In support of her claim, appellant submitted an unsigned Urgent Care Patient Encounter
form dated June 25, 2007 prepared by Angela Barney, a physician assistant, detailing treatment
appellant received at the Covent Clinic on June 8, 2007. This form noted that appellant was seen
for left ankle complaints after she twisted her left ankle stepping off a curb. Ms. Barney
identified “sprain/strain of the ankle, unspecified.” She also noted treating appellant’s ankle
condition with an air cast and indicated that appellant was excused from work from Friday,
June 8 to Friday, July 20, 2007.
By letter dated July 18, 2007, the employing establishment controverted appellant’s claim
alleging that the medical documentation received was not sufficient to establish appellant’s
claim. Additionally, the employing establishment submitted a statement from Cindy Blair, a
Department of Labor, assigned nurse, asserting that appellant requested to be excused from work
from June 8 until July 20, 2007 because she had a lot of time off built up and wanted to use it.
By letter dated August 7, 2007, the Office notified appellant that the evidence submitted
was insufficient to support her claim. It stated that the evidence did not provide a diagnosis of
any condition resulting from the alleged injury of June 8, 2007 and did not include a physician’s
opinion as to how her injury resulted in the condition diagnosed.
By decision dated September 25, 2007, the Office denied appellant’s claim as the
evidence submitted did not establish that she sustained an injury as defined by the Federal
Employees’ Compensation Act. Although it acknowledged that the evidence established that the
alleged events occurred, there was no medical evidence containing a diagnosis to establish an
injury.
By letter dated October 14, 2007, appellant requested an oral hearing. A telephonic
hearing was conducted February 20, 2008. Appellant testified that the substance of the decision
was incorrect as it mentioned chiropractors and spinal subluxation, yet she never saw a
chiropractor. The hearing representative held the record open for 30 days to allow appellant to
submit competent medical information from a physician.
Appellant submitted a copy of a letter dated February 24, 2008 from Ms. Barney. At the
bottom of this letter, is a hand-written note: “I concur with the above diagnosis/ankle sprain.”
Below this note is an illegible signature, allegedly from a Dr. Patterson.
By decision dated April 11, 2008, the Branch of Hearings and Review affirmed the
September 25, 2007 decision of the Office denying the claim because the evidence failed to
establish that she sustained an employment-related injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of their claim including: the individual is an
employee of the United States within the meaning of the Act; the claim was filed within the
applicable time limitation of the Act; an injury was sustained in the performance of duty as
alleged; and, that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. These are the essential elements of each and every

2

compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.1
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.2 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.3
Rationalized medical opinion evidence is medical evidence which includes a physician(s)
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.5
ANALYSIS
In the present case, the Office accepted that appellant stepped off an employing
establishment parking lot curb in the performance of duty on June 8, 2007. However, it
concluded the medical evidence of record was insufficient to establish that appellant sustained a
left ankle injury as a result of this incident. While appellant submitted reports from Ms. Barney,
a physician’s assistant, lay individuals such as physician’s assistants, nurses and physical
therapists are not physicians as defined under the Act.6 These reports do not constitute probative
medical evidence and are insufficient to establish a diagnosis of appellant’s condition and do not
support a finding of causal relationship between appellant’s left ankle condition and the accepted
incident.

1

Gary J. Watling, 52 ECAB 357 (2001).

2

Michael E. Smith, 50 ECAB 313 (1999).

3

Id.

4

Leslie C. Moore, 52 ECAB 132 (2000).

5

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
6

David P. Sawchuk, 57 ECAB 316 (2006).

3

Moreover, while allegedly “Dr. Patterson” countersigned a February 24, 2008 note
prepared by Ms. Barney concurring with the diagnosis of ankle strain, there is no discussion
acknowledging that the accepted incident of June 8, 2007 caused or contributed to the diagnosed
condition. The record contains no medical opinion which identifies a history of injury, provides
a diagnosis of appellant’s condition, and explains that the June 8, 2007 incident was the cause of
appellant’s sprained ankle. The Office informed appellant of the deficiencies in the medical
evidence and what was needed to establish her claim. Appellant did not submit medical
evidence from a physician that explained how the accepted incident caused her diagnosed
condition.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
Appellant has not met her burden of proof in establishing that she sustained a sprained
ankle causally related to factors of her employment.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty on June 8, 2007.

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 11, 2008 is affirmed.
Issued: February 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

